383 So. 2d 274 (1980)
Abraham DeJESUS, Individually, and As Father and Next Friend of Maria DeJesus and Ruth DeJesus, Minors, Appellants,
v.
JEFFERSON STORES, INC., a Foreign Corporation; and Carrie Cochran, Jointly and Severally, Appellees.
No. 79-1692.
District Court of Appeal of Florida, Third District.
May 6, 1980.
Ellis Rubin, Miami, and Charles H. Sinclair and Ben Goldberg, for appellants.
Fuller & Feingold and Lawrence A. Fuller, Miami Beach, for appellees.
Before SCHWARTZ and DANIEL PEARSON, JJ., and VANN, HAROLD (Ret.), Associate Judge.
SCHWARTZ, Judge.
While shopping at a Jefferson's store, the minor plaintiffs were deliberately attacked and severely injured by an on-duty employee. We affirm the summary judgment entered below for the employer, Jefferson Stores, Inc., because the record conclusively shows both that (1) the assaults were undertaken for reasons which were purely personal to the employee and were neither activated by a purpose to serve the master nor related in any way to the furtherance of Jefferson's business; see Friedman v. Mutual Broadcasting System, Inc., 380 So. 2d 1313 (Fla. 3d DCA 1980) and cases cited; and (2) Jefferson had no notice of any violent propensities of the employee and therefore could not be held liable under the alternative "negligent hiring" doctrine. Friedman v. Mutual Broadcasting System, Inc., supra; compare Mallory v. O'Neil, 69 So. 2d 313 (Fla. 1954); McArthur Jersey Farm Dairy, Inc. v. Burke, 240 So. 2d 198 (Fla. 4th DCA 1970).
Affirmed.